Cooke, J.
Appeal from a judgment in favor of claimant, entered March 10, 1969, upon a decision of the Court of Claims. Claimants owned a hotel property in Amsterdam which has been totally appropriated by the State. The hotel, about 50 years old, was situated within a block of the “ 100% location” of the city’s downtown area and about 100 yards from the railroad station. It contained 40 rooms and 7 apartments together with a number of baths, toilets and lavatories. The Court of Claims awarded $32,000, claimants having valued the parcel at trial at $36,500 and the State at $20,000. Both sides used market value to reach value and each supported its conclusion by the use of alternative methods of evaluation. Each appraiser used com-parables which left much to be desired but which, with adjustments because of their differences from the subject property and in view of the apparent lack of better comparables, were sufficient to be utilized by them in arriving at the particular value placed upon the appropriated property, the degree of comparability becoming a question of fact (Latham Holding Go. v. State of New York, 16 N Y 2d 41, 45; 'Brocha v. State of New York, 31 A D 2d 852; Kastelic V. State of New York, 29 A D 2d 803, 804). The appraisals were at least minimally sufficient to establish a range of expert opinion supported by competent evidence and the amount arrived at by the Court between the two extremes should not be disturbed (ef. Matter of City of New York [A. <& W. Realty Corp.], 1 N Y 2d 428; Hazard Lewis Farms v. State of New York, 1 A D 2d 923). Judgment affirmed, with costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Cooke, J.